Citation Nr: 0717223	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  06-22 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for left foot plantar fasciitis with calcaneal 
spur.   

2.  Entitlement to an initial compensable rating for 
hypertension beginning on September 16, 2005, and in excess 
of 10 percent disabling beginning on September 12, 2006.

3.  Entitlement to service connection for left elbow 
epicondylitis.  

4.  Entitlement to service connection for right foot plantar 
fasciitis.  

5.  Entitlement to service connection for tuberculosis.  

6.  Entitlement to service connection for Hepatitis B.  

7.  Entitlement to service connection for left labia majora 
furuncle.  

8.  Entitlement to service connection for migraine headaches.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
September 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received by the Board in April 2007, the 
veteran stated that she was unable to travel to Washington, 
D.C., to appear before a Member of the Board and requested a 
videoconference hearing.  The RO should schedule such a 
hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704.

Accordingly, the case is REMANDED to the RO for the following 
action:

Schedule the veteran for a 
videoconference hearing at the RO before 
a Veterans Law Judge in the order that 
the request was received.  Notify the 
veteran in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request, or if she 
fails to report for the scheduled hearing 
without good cause, the claims file 
should be returned to the Board, in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




